It is this day Ordered by this Court with the consent of Mr. Whitaker of Counsel with the Complainants and Mr. Hume of Counsel with the Defendants on their joynt motion; That The Division of The Land by Champer-nown Elliott, pursuant to a former Order of this Court, confirmed the 14th *306March last past, be referred to The honourable William Bull Esq. to make a final allottment and division; and that The Complainants remain in quiet possession of the Land on which their Crop is planted, for this Year.
It is likewise further Ordered by consent of both Parties, That The Defendant Andrew Allen pay unto the Complainant George Bassett 1 /% of the Ballance acknowledged to be due by him, in his answer.
Intr.
Tho. Lamboll Deputy Register